IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-224

                               Filed: 6 December 2016

Forsyth County, Nos. 14 CRS 55300, 55304, 55428-55431

STATE OF NORTH CAROLINA

             v.

ELIAZAR JUAN MENDOZA


      Appeal by Defendant from judgments dated 20 April 2015 by Judge Edwin G.

Wilson, Jr., in Superior Court, Forsyth County. Heard in the Court of Appeals 3

October 2016.


      Attorney General Roy Cooper, by Assistant Attorney General Sherri Horner
      Lawrence, for the State.

      Beechler Tomberlin, PLLC, by Christopher A. Beechler; and Bennett & Guthrie,
      PLLC, by Jasmine M. Pitt, for Defendant.


      McGEE, Chief Judge.


      Eliazar Juan Mendoza (“Defendant”) appeals his convictions for felony sexual

child abuse, first-degree rape, first-degree sexual offense, and indecent liberties with

a child. Defendant contends the trial court erred by (1) precluding Defendant from

fully cross-examining certain expert witnesses, and (2) admitting certain expert

testimony over Defendant’s objections. We find no error.
                                  STATE V. MENDOZA

                                   Opinion of the Court



                                    I. Background

      Defendant and Mirna Solace (“Ms. Solace”) were married for about fifteen

years and four children were born of the marriage. Their eldest daughter, G.J., who

was born on 8 March 1996, had a close relationship with Defendant, her father, and

enjoyed spending time with him. When G.J. was nine years old, Ms. Solace told G.J.

that she and Defendant “were going to take a break and that [the children might] not

be able to see [Defendant] because they were going to split.” The family was living in

a townhouse in the Sugar Creek apartment complex in Winston-Salem, where G.J.

shared a room with her younger sister, Y.J. They shared a bunk bed, with G.J.’s bed

on the bottom and Y.J.’s bed on the top.

      G.J. testified that on the night Ms. Solace told her that she and Defendant had

decided to separate, Defendant came into her bedroom around midnight.               G.J.

thought Defendant was coming to say goodnight, but Defendant got in bed next to

her and unzipped her footie pajamas. Defendant took G.J.’s foot out of the pajamas

and slipped his shorts off. Defendant said “hush, . . . it [is] going to hurt.” Defendant

got on top of G.J. and penetrated her vagina with his penis. Defendant held her

wrists above her head and began moving back and forth. G.J. whimpered but stopped

when Defendant again told her to hush. Y.J. was asleep in the top bunk bed and did

not wake up. Defendant stopped moving back and forth and G.J. felt something wet

against her thigh. G.J. testified that Defendant “walked out [of the bedroom] as if



                                           -2-
                                  STATE V. MENDOZA

                                  Opinion of the Court



nothing had happened.” The next day, G.J. felt sore in her vaginal area and stayed

in bed all day. She did not tell anyone what happened with Defendant the night

before.

        A few nights later, Defendant again came into G.J.’s bedroom around midnight

and got in her bed. He unzipped her pajamas, “spread [her] legs open . . . [and]

penetrated [her] vaginally.” Y.J. was asleep in the top bunk bed. Defendant “started

moving back and forth and held . . . [G.J.’s] arms up . . . above [her] head[.]” G.J.

cried softly but did not scream out or yell. Defendant told G.J. not to tell anyone.

        On a third occasion shortly thereafter, Defendant came into G.J.’s bedroom

while she and Y.J. were asleep on the floor in opposite corners of the room. Defendant

had a children’s book in his hand and told G.J. he was going to read to her. After

reading one page from the book, Defendant got underneath G.J.’s blanket, removed

her shorts and underwear, spread her legs open, and penetrated her vaginally with

his penis. Defendant was not wearing a condom and ejaculated on G.J.’s stomach.

Y.J. did not wake up at any point. G.J. testified that, over the next two years, when

Defendant was not traveling for work, he raped her approximately two times per

week.

        When G.J. was eleven years old, Ms. Solace accused Defendant of cheating on

her and told him she “didn’t want him in the house anymore[.]” Ms. Solace refused

to let Defendant sleep in their bedroom that night, so Defendant made the children



                                         -3-
                                STATE V. MENDOZA

                                 Opinion of the Court



sleep downstairs with him on the living room floor. G.J. slept next to Defendant.

After all the children were asleep, Defendant woke G.J. up by shaking her, pulled

down her pants and underwear, and opened her legs. G.J. tried to push Defendant

away, but Defendant told her not to move and she stopped resisting because she

believed Defendant would hurt her. Defendant penetrated her vaginally with his

penis and then ejaculated onto her thigh.

      When G.J. was thirteen, Defendant moved to Kannapolis.          G.J. testified

Defendant raped her once when she and her siblings visited him in Kannapolis. G.J.

stopped visiting Defendant when she was fourteen years old.

      G.J. testified that, when she was in middle school, she began struggling

academically and having problems at home. She also began secluding herself and

arguing with her siblings. G.J. felt angry “[f]or allowing [herself] to carry such a

burden, and for letting [the sexual abuse] continue for so long.” She began cutting

herself and taking OxyContin pills.    She experienced recurrent nightmares and

multiple anxiety attacks.

      When G.J. was sixteen years old, she attended a church service at which

Victoria Burgos, the daughter of Pastor Mario Burgos (“Pastor Burgos”), shared an

experience of past sexual abuse. One year later, in late July or early August 2013,

G.J. told her mother Defendant had sexually abused her when she was nine years

old. Ms. Solace called Pastor Burgos and told him about G.J.’s allegations against



                                        -4-
                                  STATE V. MENDOZA

                                   Opinion of the Court



Defendant. Pastor Burgos and his family came over to Ms. Solace’s apartment and

Ms. Solace appeared to be “in shock.” Pastor Burgos told her the abuse would have

to be reported to the police, and he called the police about a week later.

      Officer M.L. Mitchell (“Officer Mitchell”) of the Winston-Salem Police

Department (“WSPD”) testified he received a call on 9 August 2013 “in reference to

an [alleged] indecent liberties with a minor.” Officer Mitchell responded to 4039

Bethania Station Road, where he spoke with Pastor Burgos and Ms. Solace. With

Pastor Burgos translating from Spanish to English, Ms. Solace told Officer Mitchell

that G.J. said she had been sexually abused by Defendant. G.J. was in a different

room during this initial conversation.        Officer Mitchell then interviewed G.J.

privately. G.J. told Officer Mitchell she had been sexually assaulted by Defendant

“approximately [ten] times total, [ten] different times between [nine] and [ten] years

old to [fifteen] years old.”   G.J. said the assaults occurred at the Sugar Creek

apartment complex and Defendant’s house in Kannapolis. Officer Mitchell testified:

             [G.J.] said that her father would . . . come into her bedroom
             after she had already gone to bed. He would get on top of
             her, [and] undress her until she was fully naked. . . . [S]he
             said that [Defendant] would then insert his penis into her
             vagina, and would hold her down by her shoulders with
             . . . his hands. And [she] stated that he would stay in that
             position until he ejaculated. And then she stated that . . .
             he would touch her all over her body in various places. And
             then once he was done, he would get up and walk out of the
             room without saying anything to her.




                                          -5-
                                       STATE V. MENDOZA

                                       Opinion of the Court



G.J. said she had attempted to resist Defendant only once, when she was about twelve

years old, but Defendant “just push[ed] down on her harder.”                    Officer Mitchell

referred the case to the WSPD Criminal Investigations Division.

       WSPD Detective Robert Williams (“Det. Williams”), who had special training

in interviewing children and investigating alleged child sexual abuse, interviewed

G.J. alone on 14 August 2013. Det. Williams asked G.J. what prompted her to finally

come forward with the sexual abuse allegations, and she said “she couldn’t hold it in

anymore, she just needed to tell someone, and the first person she told was her

mother.” Det. Williams testified G.J. gave him an account that was largely consistent

with her testimony at trial. Det. Williams also interviewed Pastor Burgos and Ms.

Solace. Det. Williams told Ms. Solace that G.J. should have a comprehensive medical

examination.

       Dr. Meggan Goodpasture (“Dr. Goodpasture”), a physician at Wake Forest

Baptist Medical Center (“WFBMC”) and Brenner’s Children Hospital (“BCH”),1

examined G.J. on 17 September 2013. Prior to the medical examination, G.J. spoke

with Cynthia Stewart (“Ms. Stewart”), a social worker at WFBMC and BCH. Ms.

Stewart’s role was to “gather[] [information about G.J.’s] social history . . . [and]

complet[e] a diagnostic interview” to help “inform [Dr. Goodpasture’s] medical



       1 Dr. Goodpasture testified that her role at Brenner Children’s Hospital was to “provide both
inpatient and outpatient consultations upon requests [sic] for children, whether [it involves] some
concern for . . . child physical abuse, child sexual abuse, [or] child neglect[.]”

                                               -6-
                                  STATE V. MENDOZA

                                   Opinion of the Court



examination.” Dr. Goodpasture testified that, during her medical examination, she

noticed “very faint superficial scars on [G.J.’s] left forearm, which were well healed.”

Dr. Goodpasture also performed vaginal and anal exams on G.J. She testified that

G.J.’s “anatomy appeared completely normal.” Dr. Goodpasture found G.J. had “no

vaginal bleeding, discharge or lesions[,] . . . [and] no abnormal [anal] dilat[ion] or

fissures or scars.” She testified that “there was at least a number of months since

[G.J.’s] last contact with [Defendant]” and that “most of the time, after children

disclose a history of sexual abuse, their [physical] exams are completely normal.” Dr.

Goodpasture also “conducted testing [on G.J.] for sexually transmitted infections,

which [came back] ‘negative.’” She recommended G.J. receive therapy.

      Ms. Stewart testified as an expert in interviewing children in cases of

suspected abuse or neglect.      Ms. Stewart met with G.J. before G.J.’s medical

examination “to make sure that [Dr. Goodpasture] knew exactly how to physically

examine her[.]” Ms. Stewart’s description of her interview with G.J. was largely

consistent with G.J.’s testimony at trial, including Ms. Stewart’s testimony that,

during the interview,

             [G.J.] voiced several things that were consistent with her
             being in distress, and that she mentioned how she felt
             responsible. She talked about the negative consequences
             that she perceived that could be there. She talked about
             feeling so bad that she wanted to hurt herself. She talked
             about being very angry all the time and upset about things,
             [being] on edge.



                                          -7-
                                 STATE V. MENDOZA

                                  Opinion of the Court



In Ms. Stewart’s opinion, the characteristics she observed in G.J. were consistent with

past sexual abuse.

      Blair Cobb (“Ms. Cobb”), a licensed clinical social worker and pediatric

therapist at Family Preservation Services, testified as an expert in child counseling.

Ms. Cobb first met with G.J. in early November 2013. Ms. Cobb testified that, at that

meeting, G.J. exhibited the following:

             Primarily symptoms of anxiety, nightmares, difficulty
             concentrating, difficulty sleeping. [G.J.] also discussed re-
             experiencing symptoms of memories and of a traumatic
             event. She had symptoms of hypervigilance, [such as
             being] easily startled, always looking out for danger or
             things to occur and avoidance; not wanting to be around
             things that reminded her of what had occurred. She also
             expressed irritability and anger. . . . She reported to me
             that she was sexually abused by her father.

Ms. Cobb told G.J. they “could move forward with trauma-focused cognitive

behavioral therapy, and . . . explained to her what that treatment outlined, and

scheduled her next session.”

      Ms. Cobb testified that any time a client “[came] in . . . having [experienced] a

traumatic event,” she would discuss different symptoms associated with post-

traumatic stress disorder (“PTSD”), consider whether the client “[met] the three

different clusters of symptoms – meaning avoidance, . . . re-experiencing and

hypervigilance, [and if so,] . . . move forward with the diagnosis.” Ms. Cobb testified

she used a “psychological [assessment] tool to help assist with asking a patient



                                         -8-
                                   STATE V. MENDOZA

                                    Opinion of the Court



questions directly associated with [PTSD]. And . . . it’s broken down into age ranges.

So for [G.J.’s] age group, it directly asks questions related to those three clusters [of

symptoms].” Ms. Cobb testified that, after conducting these assessments on G.J., she

“diagnosed [G.J. with] PTSD.” When asked by the State, Ms. Cobb agreed that, while

PTSD requires a traumatic event, “that traumatic event could be anything

traumatizing[.]”

       Ms. Cobb and G.J. met for approximately eight counseling sessions. Each

session focused on traumatic events in G.J.’s past. Ms. Cobb “only ask[ed] open-ended

questions; no details in regards to [specific incidents] – it’s all based on [the client’s]

memory and what they would like to discuss at that time.” G.J. told Ms. Cobb she

began drinking alcohol and engaging in recreational prescription drug use around the

ninth grade, and that she had self-harmed by cutting herself. Ms. Cobb testified that

“substance abuse is definitely associated with a child who has experienced a

traumatic event[,]” and that “[c]utting is usually exhibited in children who do

experience symptoms of depression, anxiety or trauma-related symptoms.”

       Defendant also presented witness testimony. Joyce Vargas (“Ms. Vargas”),

Defendant’s niece, testified she visited Defendant, Ms. Solace, and their children in

Winston-Salem every summer from 2005 to 2009. Ms. Vargas said the bunk beds

that G.J. and Y.J. slept in were noisy and hit the wall if anyone moved in them. Ms.




                                           -9-
                                 STATE V. MENDOZA

                                  Opinion of the Court



Vargas testified that, during her visits, G.J. seemed happy. Ms. Vargas also never

observed anything strange about Defendant’s behavior.

      Lizbeth Izquierdo (“Ms. Izquierdo”), who was Defendant’s live-in girlfriend

when he lived in Kannapolis, testified about Defendant’s interactions with G.J.

during the children’s visits to their house in 2009 and 2010. Ms. Izquierdo testified

G.J. appeared “happy” during those visits and Ms. Izquierdo never witnessed

anything that would lead her to believe Defendant had raped G.J. Ms. Izquierdo did

not recall Defendant spending time with G.J. outside Ms. Izquierdo’s presence.

Although Defendant would sometimes leave their bedroom at night to “make sure

that [the children] were going to sleep[,]” Ms. Izquierdo never noticed him leaving for

longer than a few minutes.

      Defendant testified in his own defense. He denied ever having raped,

inappropriately touched, or vaginally penetrated G.J.

      Warrants for Defendant’s arrest were issued on 30 May 2014 and 2 June 2014.

A grand jury indicted Defendant on 27 October 2014 for multiple counts each of first-

degree rape of a child, first-degree sexual offense, felonious child abuse by the

commission of a sexual act, and taking indecent liberties with a child.

      The State served notice of expert witnesses on 24 November 2014, indicating

it would call Dr. Goodpasture, Ms. Stewart, and Ms. Cobb to testify. The State

attached reports prepared by Dr. Goodpasture and Ms. Stewart regarding their



                                         - 10 -
                                         STATE V. MENDOZA

                                          Opinion of the Court



evaluations of G.J. Defendant filed a “Motion for Reports and Other Materials of

State’s Expert Witnesses” on 29 January 2015, seeking a court order

                requiring the State to produce to [Defendant] all expert
                reports, material and opinion basis discoverable pursuant
                to [N.C. Gen. Stat. §] 15A-903 and to specifically direct each
                such expert who is anticipated to testify to prepare a
                meaningful and detailed report concerning each expert’s
                examination and opinion and the basis thereof.

The State produced additional discovery on 18 February 2015. Defendant filed a

motion in limine to exclude Ms. Stewart and Ms. Cobb from testifying as expert

witnesses “as a sanction for the [State’s] violation of discovery rules[.]” At a hearing

on the motion on 18 February 2015, Defendant sought “either to exclude the expert

opinions of the two witnesses, [Ms. Cobb] and/or [Ms. Stewart], . . . or . . . a

continuance . . . [to] prepare[] to defend those [opinions] . . . .” The trial court granted

a continuance and the case was continued until 13 April 2015.

        The jury found Defendant guilty on all counts on 20 April 2015.2 The trial

court sentenced Defendant as a Prior Record Level II to five consecutive sentences of

288 to 355 months’ imprisonment. Defendant gave oral notice of appeal in open court.

                                 II. Ms. Stewart’s Letters to the Editor

                                           A. Standard of Review




        2 In total, Defendant was convicted of five counts of first-degree rape, two counts of first-degree
sexual offense, two counts of felonious child abuse by the commission of a sexual act, and four counts
of taking indecent liberties with a child.

                                                  - 11 -
                                  STATE V. MENDOZA

                                   Opinion of the Court



      Defendant first argues the trial court erred by not admitting into evidence

three letters to the editor Ms. Stewart wrote and that were published in the Winston-

Salem Journal in 2003.      According to Defendant, “the letters represented [Ms.]

Stewart’s possible bias or prejudice in child advocacy matters[,]” and he should have

been permitted to cross-examine Ms. Stewart about the content of the letters.

      “In reviewing trial court decisions relating to the admissibility of expert

testimony evidence, [our Supreme] Court has long applied the deferential standard

of abuse of discretion. Trial courts enjoy wide latitude and discretion when making

a determination about the admissibility of [expert] testimony.” State v. King, 366
N.C. 68, 75, 733 S.E.2d 535, 539-40 (2012) (citation and internal quotation marks

omitted). The trial court’s decision will not be disturbed on appeal unless “the court’s

ruling is manifestly unsupported by reason or is so arbitrary that it could not have

been the result of a reasoned decision.” State v. Ward, 364 N.C. 133, 139, 694 S.E.2d
738, 742 (2010) (citation and internal quotation marks omitted).

      Even when an abuse of discretion occurs, a defendant is not entitled to a new

trial unless the error was prejudicial. See State v. Cook, 193 N.C. App. 179, 185, 666
S.E.2d 795, 799 (2008) (citation omitted). Prejudicial error exists “when there is a

reasonable possibility that, had the error in question not been committed, a different

result would have been reached at the trial out of which the appeal arises.” N.C. Gen.

Stat. § 15A-1443(a) (2015). Defendant bears the burden of showing prejudice. Id.



                                          - 12 -
                                    STATE V. MENDOZA

                                     Opinion of the Court



                                            B. Analysis

       We note initially that Ms. Stewart’s letters to the editor do not appear in the

record on appeal. See Fickley v. Greystone Enterprises, Inc., 140 N.C. App. 258, 259,

536 S.E.2d 331, 332 (2000) (observing that “[e]ffective appellate review . . . [is] made

more difficult by the filing of an incomplete record on appeal.”). The State failed to

serve timely notice of approval or objections to Defendant’s proposed record as

required by North Carolina Rule of Appellate Procedure Rule 11(b). As a result,

Defendant’s proposed record became the settled record on appeal. See N.C.R. App. P.

11(b) (2016). It is unclear why Defendant did not include Ms. Stewart’s letters in his

proposed record.3

       This Court’s review is typically limited to the record on appeal, and “[m]atters

discussed in the brief but outside the record will not be considered.” Hudson v. Game

World, Inc., 126 N.C. App. 139, 142, 484 S.E.2d 435, 437-38 (1997). However, in the

present case, we are able to conclude from the record before us that even if Ms.

Stewart’s letters were erroneously excluded, the error was harmless.

       The trial court denied Defendant’s motion to admit Ms. Stewart’s letters based

on its determination that “[the letters were] about a lot more than child abuse. . . .

They’re about newspapers and DSS and the like[.]” N.C. Gen. Stat. § 8C-1, Rule 403

states that relevant evidence “may be excluded if its probative value is substantially


       3 Defendant filed a motion with this Court on 4 May 2016 seeking to amend the record on
appeal by adding the letters. The motion was denied on 12 September 2016.

                                            - 13 -
                                   STATE V. MENDOZA

                                    Opinion of the Court



outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury, or by considerations of undue delay, waste of time, or needless presentation

of cumulative evidence.” N.C. Gen. Stat. § 8C-1, Rule 403 (2015). Defendant contends

the probative value of Ms. Stewart’s letters exceeded any of the concerns set forth in

Rule 403, because they were “the only evidence offered to show prejudice on the part

of [Ms.] Stewart[,]” and

              regard[ed] [Ms.] Stewart’s thoughts and outrage about
              child abuse, including her advocacy for children who had
              been abused and killed by their parents. [The letters] also
              evidence[d] [Ms. Stewart’s] belief that not enough is being
              done to protect children . . . [and] reflect[ed] [Ms.] Stewart’s
              beliefs, and potential prejudice and bias, about advocating
              for children.

Thus, Defendant argues, “the trial court abused its discretion by precluding . . .

Defendant from cross-examining [Ms.] Stewart on her possible bias based on the

letters.” Moreover, Defendant submits that “but-for the trial court’s denial of cross-

examination, [Defendant] would have had the opportunity to confront [Ms.] Stewart

about her potential prejudice and bias against him, possibly leading to a different

result at trial[.]” These arguments are without merit.

      Contrary to Defendant’s contention, the trial transcript plainly reflects that he

was permitted to cross-examine Ms. Stewart about her “possible bias or prejudice in

child advocacy matters.” Specifically, defense counsel cross-examined Ms. Stewart

as follows:



                                           - 14 -
                   STATE V. MENDOZA

                    Opinion of the Court



[DEFENSE]: Now, would you describe yourself more as a
child advocate than a forensic interviewer?

[MS. STEWART]: Uhm –

[STATE]: Objection to the characterization, Your Honor.

[COURT]: Well, she can answer it however she feels would
be appropriate.

[MS. STEWART]: In my role with medical evaluation of
children, I do – I have a passion for what I do. I have a
passion for doing it appropriately. I have a passion for
following the standards that are set forth. I also have a
passion for the safety and protection of children who have
been hurt and abused.

[DEFENSE]: Do you recall writing some letters to the
editor in 2003 expressing that passion quite strongly?

[MS. STEWART]: Sure.

...

[DEFENSE]: Ms. Stewart, did you write a series of letters
to the editor on the subject of child abuse?

[MS. STEWART]: I remember, but I don't remember
exactly what I wrote.

[DEFENSE]: May I approach the witness?

[COURT]: I'm not going to allow those letters in. I'm
sustaining the objection. I don't want anymore [sic] talk
about them.

[DEFENSE]: Well, would it be fair to say, then, you are
strongly passionate on this subject?

[MS. STEWART]: I have been working in the field of child


                           - 15 -
                                     STATE V. MENDOZA

                                     Opinion of the Court



             abuse and neglect for 30 years. It would be hard to be doing
             my job for that long and not have some passion about what
             I do.

In light of Ms. Stewart’s own testimony, it is difficult to see how admitting the letters

— that, we note, predated Ms. Stewart’s interview with G.J. by a decade — would

have provided any necessary additional insight into “[Ms.] Stewart’s thoughts and

outrage about child abuse, including her advocacy for children who had been abused

. . . by their parents.” Defendant has failed to demonstrate a reasonable possibility

of a different result at trial had the letters been admitted. See State v. Beach, 333
N.C. 733, 742, 430 S.E.2d 248, 253 (1993) (holding erroneous exclusion of relevant

testimony was not prejudicial where “defendant was able to elicit substantial

evidence of a similar nature[.]”).

                    III. Untimely Disclosure of Expert Testimony

                                A. Standard of Review

      Defendant next argues the trial court erred by permitting Ms. Stewart to

testify about information in her report and Ms. Cobb to testify about information in

her treatment records. Defendant contends the State violated N.C. Gen. Stat. § 15A-

903(a)(2) by not sending Ms. Stewart’s report and Ms. Cobb’s records to defense

counsel until February 2015. According to Defendant, he was prejudiced by the

admitted testimony because he “did not have time to adequately prepare to effectively

cross-examine [Ms.] Stewart and [Ms.] Cobb on the undisclosed opinions.” We review



                                            - 16 -
                                 STATE V. MENDOZA

                                  Opinion of the Court



the trial court’s decisions for abuse of discretion. See State v. Blankenship, 178 N.C.

App. 351, 356, 631 S.E.2d 208, 211-12 (2006) (holding trial court abused its discretion

in permitting expert to testify, where State violated statutory disclosure

requirements by “fail[ing] to provide any notice whatsoever to [the] defendant that it

would be calling any law enforcement officer or expert to testify concerning the

process of manufacturing methamphetamine.”).

                                     B. Analysis

      N.C. Gen. Stat. § 15A-903(a)(2) provides that, upon motion of a criminal

defendant, the trial court must order

             [t]he prosecuting attorney to give notice to the defendant of
             any expert witnesses that the State reasonably expects to
             call as a witness at trial. Each such witness shall prepare,
             and the State shall furnish to the defendant, a report of the
             results of any examinations or tests conducted by the
             expert. The State shall also furnish to the defendant the
             expert’s curriculum vitae, the expert’s opinion, and the
             underlying basis for that opinion. The State shall give the
             notice and furnish the materials required by this
             subsection within a reasonable time prior to trial, as
             specified by the court.

N.C. Gen. Stat. § 15A-903(a)(2) (2015). Where discovery is “voluntarily made in

response to a request or written agreement, the discovery is deemed to have been

made under an order of the court[.]” N.C. Gen. Stat. § 15A-902(b) (2015). Once a

party has provided discovery, whether voluntarily or mandatorily, “there is a

continuing duty to provide discovery and disclosure.” State v. Ellis, 205 N.C. App.



                                         - 17 -
                                 STATE V. MENDOZA

                                  Opinion of the Court



650, 655, 696 S.E.2d 536, 539 (2010) (citation and quotation marks omitted); N.C.

Gen. Stat. § 15A-907 (2015). If a party fails to comply with these statutory mandates,

a trial court may, inter alia, “[g]rant a continuance” or “[p]rohibit the party from

introducing [the] evidence not disclosed[.]” See N.C. Gen. Stat. §§ 15A-910(a)(2)-(3)

(2015); State v. Hodge, 118 N.C. App. 655, 657, 456 S.E.2d 855, 856 (1995) (“N.C. Gen.

Stat. § 15A-910 . . . empowers the court to apply sanctions for noncompliance . . . .

Although the court has the authority to impose such discovery violation sanctions, it

is not required to do so.”). “The purpose of discovery under our [criminal] statutes is

to protect the defendant from unfair surprise by the introduction of evidence he

cannot anticipate.” Blankenship, 178 N.C. App. at 354, 631 S.E.2d at 210 (citation

and quotation marks omitted).

      The State served notice of expert witnesses to Defendant on 24 November 2014.

The notice listed Dr. Goodpasture, Ms. Stewart, and Ms. Cobb, and indicated the

State would make the reports of each expert regarding G.J. available to Defendant

“during the regular course of discovery.” The State attached curricula vitae (“CV”)

for Dr. Goodpasture and Ms. Stewart, and stipulated that Ms. Cobb’s CV would be

“forthcoming.”

      The State provided initial discovery to Defendant on 2 December 2014. This

initial disclosure included Dr. Goodpasture’s full report about her medical

examination of G.J.; a two-page report prepared by Ms. Stewart after her interview



                                         - 18 -
                                    STATE V. MENDOZA

                                    Opinion of the Court



with G.J., stating her impressions and recommendations; and “about a [thirty] page

report” by Ms. Cobb regarding “her visits with [G.J.], which . . . detail[ed] [Ms. Cobb’s]

comprehensive clinical assessment.”

       Defendant filed a “Motion for Reports and Other Materials of State’s Expert

Witnesses” on 29 January 2015, in which he requested

                an [o]rder requiring the State to produce to the defendant
                all expert reports, material and opinion basis discoverable
                pursuant to [N.C.G.S. §] 15A-903 and to specifically direct
                each such expert who is anticipated to testify to prepare a
                meaningful and detailed report concerning each expert’s
                examination and opinion and the basis thereof.

At a hearing on 4 February 2015, the trial court concluded the State had provided

sufficient discovery with respect to Dr. Goodpasture, but instructed the State to “ask

[Ms. Stewart and Ms. Cobb] to couch their diagnosis in the form of opinion and . . . in

the report that they produce [to the defense] . . . be specific as to what their opinion

is.”   The State subsequently provided Defendant with some further discovery,

including additional therapy notes received from Ms. Cobb after the original

discovery and “a revised letter [from Ms. Cobb] outlining the basis of her opinion[.]”

These were produced to Defendant on 14 February 2015 and 16 February 2015,

respectively.    The State also provided Defendant with a DVD recording of Ms.

Stewart’s interview with G.J. on 16 February 2015.

       At a hearing on 18 February 2015, defense counsel told the trial court

Defendant


                                           - 19 -
                                 STATE V. MENDOZA

                                  Opinion of the Court



             would need either to exclude the expert opinions of the two
             witnesses, [Ms. Cobb] and/or [Ms. Stewart], on the grounds
             that we have not had time to prepare for those opinions
             provided to us on essentially Monday morning or we need
             a continuance on those because we simply are not prepared
             to defend those at this point without further investigation
             and possible experts that may need to be retained by the
             defense.

Pursuant to Defendant’s request, and as authorized by N.C.G.S. § 15A-910(a)(2), the

trial court continued the matter until 13 April 2015.

      Although Defendant characterizes Ms. Stewart’s and Ms. Cobb’s testimony as

“unanticipated,” he does not identify which specific portions of either witness’s

testimony he contends were “undisclosed.”         Defendant observes generally that

“[w]hile [Ms.] Stewart’s report was not admitted into evidence, she still referred to

[it] throughout [her] testimony. Likewise, [Ms.] Cobb testified about information in

her treatment records.” However, as Defendant concedes, both Ms. Stewart’s report

and Ms. Cobb’s treatment records were made available to Defendant in February

2015, and the trial court granted Defendant approximately two additional months to

review the evidence and prepare to cross-examine the witnesses at trial.

      Defendant’s argument that he “did not have time to adequately prepare to

effectively cross-examine [Ms.] Stewart and [Ms.] Cobb on the undisclosed opinions”

fails in light of the fact that the trial court granted a continuance upon Defendant’s

late receipt of additional materials from the State. Under N.C.G.S. § 15A-910(a),

granting a continuance is as much a “sanction” as “prohibiting [a] party from


                                         - 20 -
                                  STATE V. MENDOZA

                                      Opinion of the Court



introducing undisclosed evidence,” and whether and which to impose are at the trial

court’s discretion. See State v. Herring, 322 N.C. 733, 747-48, 370 S.E.2d 363, 372

(1988) (“The sanction for failure to make discovery when required is within the sound

discretion of the trial court and will not be disturbed absent a showing of abuse of

discretion.”); State v. McDougald, 38 N.C. App. 244, 258, 248 S.E.2d 72, 83 (1978)

(“When a party to a criminal proceeding fails to comply with discovery requirements,

the trial court may impose sanctions upon that party.             These sanctions include

holding the party in contempt, ordering discovery, granting a continuance or recess,

prohibiting the party from introducing the evidence or entering other appropriate

orders. The particular sanction to be imposed rests within the sound discretion of the

trial court.” (citations omitted)).     Indeed, at the hearing on 18 February 2015,

Defendant explicitly requested “either to exclude the expert opinions . . . or . . . a

continuance[.]”

      The cases Defendant cites are unavailing. In State v. Cook, 362 N.C. 285, 661
S.E.2d 874 (2008), the State provided the defendant with an expert’s report one day

prior to the date trial was set to begin.             The defendant immediately sought a

continuance, but the trial court denied the motion and allowed the trial to proceed as

scheduled. Our Supreme Court held that the trial court abused its discretion by

denying the defendant’s request for a continuance, because “the State’s last-minute

piecemeal disclosure of its expert’s . . . written report was not ‘within a reasonable



                                             - 21 -
                                       STATE V. MENDOZA

                                        Opinion of the Court



time prior to trial’ as required by N.C.G.S. § 15A-903(a)(2).” Id., 362 N.C. at 292, 661
S.E.2d at 878. The Court was “satisfied that a continuance would have alleviated any

‘unfair surprise’ to [the] defendant, and would have afforded the defense [an]

opportunity to meet [the State’s] evidence.” Id., 362 N.C. at 295, 661 S.E.2d at 880

(citations and internal quotation marks omitted). In State v. Moncree, 188 N.C. App.
221, 655 S.E.2d 464 (2008), this Court held the trial court improperly permitted an

agent for the State Bureau of Investigation (“SBI”) to testify as a lay witness. We

concluded that because the agent’s testimony was in fact expert opinion testimony, it

should have been disclosed to the defendant prior to trial pursuant to N.C.G.S. § 15A-

903(a)(2).4 See id., 188 N.C. App. at 226-27, 655 S.E.2d at 468.

       In contrast to Moncree, Defendant was aware that Ms. Stewart and Ms. Cobb

would offer expert testimony at trial. Further, unlike in Cook, the trial court granted

Defendant a continuance upon his late receipt of additional discovery from the State.

Defendant has failed to demonstrate the trial court abused its discretion by

permitting Ms. Stewart and Ms. Cobb to testify about expert opinions that were

disclosed to Defendant “within a reasonable time prior to trial.”

                                 IV. Cobb’s PTSD Testimony




       4 Although the Moncree trial court erred in admitting the expert testimony, we held the error
was not prejudicial because the defendant was aware that two other witnesses would offer
substantially similar testimony and therefore “should have anticipated this evidence and should not
have been unfairly surprised by [the SBI agent’s] testimony[.]” Id., 188 N.C. App. at 227, 655 S.E.2d
at 468.

                                               - 22 -
                                 STATE V. MENDOZA

                                  Opinion of the Court



                                Preservation of Error

      Defendant next argues the trial court committed prejudicial error by allowing

Ms. Cobb to testify that she “diagnosed [G.J. with] PTSD.” According to Defendant,

Ms. Cobb “impermissibly vouched for [G.J.,] the prosecuting witness” by

“corroborat[ing] G.J.’s testimony that the alleged sexual assault by [Defendant] was

the source of the resulting PTSD.”

      The   State   responds    that   despite    “challeng[ing]   Ms.   Cobb’s   overall

qualifications to render testimony that G.J. suffered from PTSD[,]” Defendant “failed

to challenge and preserve for appellate review the admissibility of the overall

diagnosis of PTSD.”    We agree Defendant failed to preserve this argument for

appellate review.

      During Ms. Cobb’s testimony, defense counsel stated in voir dire that

Defendant

             would lodge an objection to [Ms. Cobb] as an expert witness
             giving that opinion [that G.J. suffered from PTSD or had
             symptoms of PTSD]. We have no objection to her being –
             testifying that she’s a therapist and testifying what she did
             [with G.J.] in the therapy, but to render the opinion that
             [G.J.] suffers from or suffered from post[-]traumatic stress
             disorder, we would contend requires a medical diagnosis to
             be a medical opinion.

The State responded that North Carolina law

             does not require the testimony of a medical doctor, but it
             does require the testimony of someone who is familiar with
             the criteria of the diagnosis of post[-]traumatic stress


                                         - 23 -
                                  STATE V. MENDOZA

                                   Opinion of the Court



             disorder and has, in fact, made that diagnosis and can
             testify as to what the particular criteria is [sic] that was
             present in the particular child that resulted in that
             diagnosis.

According to the State, Ms. Cobb would testify that she

             has a set criteria [for diagnosing PTSD] that is well
             accepted in the field of therapeutic services, that she, in
             fact, did an assessment [of G.J.], and based on her
             assessment, it was her opinion that the child was suffering
             from several criteria that were consistent with [PTSD].

The State also noted that

             the law does limit the State in how far we can go with that
             . . . . We are not allowed to ask what the cause of the
             trauma is, only that sexual abuse could be one of many
             factors. And the State certainly would request a limited
             instruction from the Court that this [testimony] is only to
             be considered for corroboration purposes[.]

Defense counsel agreed that “where an expert testifies the victim is suffering from

PTSD, . . . the testimony must be limited to the corroboration of the victim and could

not be admitted . . . for the sole purpose of proving that a rape or a sexual abuse has,

in fact, occurred.” When the trial court overruled Defendant’s objection to Ms. Cobb’s

PTSD testimony, defense counsel requested in the absence of the jury that the court

give the limiting instruction “at the time of [Ms. Cobb’s] testimony regarding the

corroboration purposes only so the jury doesn’t get confused.”

      When the jury returned to the courtroom, the trial court instructed it as

follows:



                                          - 24 -
                                  STATE V. MENDOZA

                                   Opinion of the Court



                    Okay. Now, the testimony that you all are going to
             hear from this witness is what's called opinion testimony,
             and it's going to be admitted solely for the purpose of
             corroborating other testimony. You're going to hear
             evidence about post[-]traumatic stress disorder.

                    You're not to consider any evidence of [PTSD] as
             evidence of whether or not the offense charged in this case
             actually occurred; but, rather, you can receive and consider
             that evidence solely for two purposes: One purpose is to
             corroborate the testimony of witnesses that you have
             previously heard testify in this case. And the second
             reason is to explain, if you so find, conduct or behavior of
             the alleged victim.

                   So this . . . witness qualifies as an expert. She is an
             expert. I'll give you more instructions about how you're –
             what you are to do with expert testimony before you begin
             your deliberations.

Defendant did not object to the instruction as given. When Ms. Cobb subsequently

testified that, after performing a psychological assessment “directly associated with

post[-]traumatic stress disorder,” she “diagnosed [G.J. with] PTSD,”         Defendant

objected “[on the] same grounds as previously stated in this area.”

      At trial, although Defendant objected contemporaneously to Ms. Cobb’s

statement that she “diagnosed [G.J. with] PTSD,” he did not do so on the basis that

the testimony impermissibly vouched for G.J.’s credibility or the veracity of the sexual

abuse allegations. Defendant’s “previously stated” ground for objecting to Ms. Cobb’s

PTSD testimony was that “a licensed clinical social worker is not sufficiently qualified

to give a medical opinion or a medical diagnosis of post[-]traumatic stress disorder,



                                          - 25 -
                                       STATE V. MENDOZA

                                       Opinion of the Court



which is a documented psychiatric disorder[.]” Thus, when defense counsel objected

to Ms. Cobb’s statement that she “diagnosed PTSD” on “the same grounds as

previously stated in this area,” counsel was ostensibly referring to its earlier

contention that Ms. Cobb was “not sufficiently qualified to give a medical opinion or

a medical diagnosis of [PTSD].”5

       This conclusion is consistent with defense counsel’s statements at a 4 February

2015 hearing on Defendant’s request that the State specify the bases for the opinions

of its expert witnesses. There, counsel said of Ms. Cobb: “[T]he only thing I can

reference [as] an opinion is . . . the statement . . . that [G.J.] suffers from PTSD. If

that in fact is [Ms. Cobb’s] opinion I need to know that that’s her opinion and how she

comes to that diagnosis because she’s not a medical doctor and there is nothing in her

report that indicates that.”

       Defendant also submitted motions in limine on 16 February 2015 to exclude

certain expert testimony. With respect to Dr. Goodpasture and Ms. Stewart only,

Defendant argued the trial court should prohibit any opinion “to the effect that a

finding of no physical evidence of molestation is not inconsistent with molestation”

because “admission of this evidence could only be used to improperly bolster the

testimony of the prosecuting witness, which is the sole evidence in this case of the

alleged abuse.”      Defendant also asked that the court prohibit Ms. Cobb “from


       5 On appeal, Defendant does not challenge Ms. Cobb’s qualifications to give a medical opinion
or diagnosis regarding PTSD.

                                               - 26 -
                                 STATE V. MENDOZA

                                  Opinion of the Court



referencing in any way that the prosecuting witness has been diagnosed with post

[-]traumatic stress disorder[;]” however, Defendant’s only arguments in support of

this request were that

             [Ms.] Cobb, a licensed social worker, is not qualified to
             make and the [S]tate has not offered any evidence through
             any other expert as to how such diagnosis was made or if it
             was made. The admission of such evidence without . . . a
             properly qualified expert witness would violate Rule 403 in
             that it would be more prejudicial than probative in its
             value. Further, the admission of such evidence . . . would
             violate [N.C.G.S. §] 15A-903 as no such evidence from any
             medical expert was proffered through discovery . . . .
             Further, the admission of such testimony . . . would violate
             Rule 703 of the Rules of Evidence in that [Ms.] Cobb is not
             qualified as an expert in the area of post[-]traumatic stress
             disorder diagnosis.

Defendant did not argue, as he did with respect to Dr. Goodpasture and Ms. Stewart,

that Ms. Cobb’s PTSD opinion testimony might “be used to improperly bolster the

testimony of the prosecuting witness.”

      The argument Defendant makes on appeal – that Ms. Cobb’s testimony about

her PTSD diagnosis impermissibly “corroborated G.J.’s testimony that the alleged

sexual assault by [Defendant] was the source of the resulting PTSD” – was never

raised before the trial court. North Carolina Rule of Appellate Procedure 10(a)(1)

requires that a criminal defendant present specific and detailed objections to a trial

court’s evidentiary rulings in order to preserve an issue for appellate review. See

State v. Rayfield, 231 N.C. App. 632, 637, 752 S.E.2d 745, 751 (2014). For example,

in State v. Rainey, 198 N.C. App. 427, 680 S.E.2d 760 (2009), the defendant argued

                                         - 27 -
                                  STATE V. MENDOZA

                                   Opinion of the Court



on appeal that certain evidence was barred by the Confrontation Clause. This Court

held the defendant failed to properly preserve the issue for appellate review because,

while defendant had objected at trial on general constitutional and due process

grounds, he “did not specifically object on Confrontation Clause grounds.” Id. at 433,

680 S.E.2d at 766-67. The general constitutional objections were insufficient under

N.C.R. App. P. 10(a)(1) to preserve the more specific Confrontation Clause argument

for appellate review. Likewise, “[a] party must make a specific objection to the content

of the testimony or the qualifications of a witness as an expert in a particular field; a

general objection will not preserve the matter for appellate review.”           State v.

Faulkner, 180 N.C. App. 499, 512, 638 S.E.2d 18, 28 (2006) (emphasis added). In this

case, Defendant’s objections based on Ms. Cobb’s qualifications to give a medical

opinion were insufficient to preserve an argument that Ms. Cobb’s PTSD testimony

impermissibly vouched for G.J.’s credibility.

      Defendant cites State v. Mendoza-Mejia, ___ N.C. App. ___, 780 S.E.2d 891,

2015 WL 7729215 (2015), a recent unpublished decision of this Court, that held

certain witness testimony impermissibly vouched for the credibility of the

prosecuting witness. This Court concluded that

             in juvenile sexual abuse cases where the State relies on the
             victim’s testimony without any physical evidence,
             witnesses are not permitted to testify that they believe the
             victim’s testimony or otherwise suggest that the victim is
             telling the truth. This Court has held that this type of
             vouching testimony is prejudicial and therefore reversible


                                          - 28 -
                                  STATE V. MENDOZA

                                   Opinion of the Court



             error.

Id., ___ N.C. App. at ___, 780 S.E.2d at ___, 2015 WL 7729215 at *1. However,

Defendant overlooks the fact that in Mendoza-Mejia, the defendant specifically

“objected to [the two witnesses’] testimony on the ground that [it] . . . impermissibly

vouched for [the victim’s] credibility, but the trial court overruled the objection[s].”

Id. (emphasis added). The same is not true in Defendant’s case. Without specifically

objecting to Ms. Cobb’s PTSD testimony on the ground that it impermissibly vouched

for G.J.’s credibility, Defendant failed to preserve this argument.

      “Unpreserved error in criminal cases . . . is reviewed only for plain error.” State

v. Lawrence, 365 N.C. 506, 512, 723 S.E.2d 326, 330 (2012); see also State v. Wiley,

355 N.C. 592, 615, 565 S.E.2d 22, 39-40 (2002) (observing that “plain error analysis

applies only to jury instructions and evidentiary matters[.]”). “To have an alleged

error reviewed under the plain error standard, the defendant must ‘specifically and

distinctly’ contend that the alleged error constitutes plain error.” Lawrence, 365 N.C.

at 516, 723 S.E.2d at 333 (citing N.C.R. App. P. 10(a)(4)). Because Defendant “has

not alleged plain error in his arguments to this Court, he has waived appellate review

. . . on such grounds.” State v. Thibodeaux, 352 N.C. 570, 582, 532 S.E.2d 797, 806

(2000) (citations omitted).

                                  V. G.J.’s Sexual History

                                   A. Standard of Review



                                          - 29 -
                                 STATE V. MENDOZA

                                  Opinion of the Court



      Defendant also contends the trial court erroneously precluded Defendant from

cross-examining Ms. Stewart and Ms. Cobb about information in their treatment

records regarding G.J.’s sexual activity with partners other than Defendant.

Defendant argues this evidence was not barred by the “rape shield law” codified in

N.C. Gen. Stat. § 8A-1, Rule 412, and that the trial court improperly concluded the

evidence was more prejudicial than probative. “We review the trial court’s rulings as

to relevance with great deference. . . . [T]he same deferential standard of review

[applies] to the trial court’s determination of admissibility under Rule 412.” State v.

Davis, 237 N.C. App. 481, 488, 767 S.E.2d 565, 570 (2014) (quoting State v. Khouri,

214 N.C. App. 389, 406, 716 S.E.2d 1, 12-13 (2011)).

                                        B. Analysis

      At trial, Defendant sought to cross-examine the State’s expert witnesses about

G.J.’s consensual sexual activity with other individuals.         During Ms. Cobb’s

testimony, defense counsel argued in voir dire that the information was relevant

             first of all, because [Ms. Cobb] incorporated [the
             information] in the material she used to render an expert
             opinion. Anything that an expert has relied upon under
             [evidentiary] Rule 702 on the basis thereof of [evidentiary]
             Rule 705, when requested by counsel must be produced and
             is subject to cross-examination. And in this case, [Ms. Cobb
             has] very clearly incorporated it in her opinion. She's
             referred multiple times to the assessment and the factors
             in it in supporting her opinion of PTSD and all of which
             she's rendered an opinion upon. This would formulate an
             underlying basis of the opinion by her own testimony, so
             anything in that is entitled to be cross-examined on


                                         - 30 -
                                  STATE V. MENDOZA

                                   Opinion of the Court



             without relevance to Rule 412 or otherwise. The relevance
             is she's used it in formulating her opinion. And as an
             expert, anything considered by the expert is fair game to
             be cross-examined upon, whether or not it is actually
             incorporated –

             COURT: So you think [Rule] 412 – if it's her opinion, 412
             doesn't even matter?

             [DEFENSE COUNSEL]: Correct . . . . Once an expert
             incorporates material like that into their review, . . . if you
             tender that person as an expert, then we're entitled to full
             and wide cross-examination on everything that expert
             considered whether they chose to incorporate it in their
             opinion or not.

The State contended that evidence of G.J.’s consensual sexual activity fell squarely

within Rule 412’s “rule of exclusion.” The trial court then permitted both Defendant

and the State to question Ms. Cobb about the extent to which G.J.’s sexual activity

“assisted [her] in formulating [the] opinion that [G.J.] suffered from post[-]traumatic

stress disorder[.]” Defense counsel had the following exchange with Ms. Cobb:

             [DEFENSE COUNSEL]: You said you wouldn't have
             taken that into account in doing your diagnosis of PTSD,
             correct?

             [MS. COBB]: I wouldn't have.

             [DEFENSE COUNSEL]: So in that case, you took this
             information and discarded it before incorporating your
             opinion, correct?

             [MS. COBB]: The fact that [G.J.] had any acts currently of
             consensual sexual acts, anything, that runs the gamut,
             from kissing on down the line, did not formulate my opinion
             in the diagnosis.


                                          - 31 -
                                 STATE V. MENDOZA

                                 Opinion of the Court




            [DEFENSE COUNSEL]: Okay. But you asked about it?

            [MS. COBB]: I did.

            [DEFENSE COUNSEL]: And so you took that information
            into account whether you chose to incorporate it in your
            opinion or not, correct?

            [MS. COBB]: I took it into account, and based on – and in
            that – taking into account, as it was not relevant, it did not
            sway my opinion.

            [DEFENSE COUNSEL]: So you, as an expert, made a
            determination that you did not feel it was relevant to your
            opinion, correct?

            [MS. COBB]: It was not relevant to the diagnosis I made.

            [DEFENSE COUNSEL]: But you did, in fact, seek that
            information in your form and obtained it and then chose,
            in formulating your opinion, not to incorporate it?

            [MS. COBB]: It's not relevant in the diagnoses [sic] of
            PTSD.

            [DEFENSE COUNSEL]: And that is what your opinion is,
            that it's not relevant, correct?

            [MS. COBB]: It's not anywhere in the criteria, so it's my
            opinion and multiple people's opinion.

The trial court ruled it would “exclude any evidence whatsoever as to any sexual

activity by the victim.” When defense counsel reasserted its desire to cross-examine

Ms. Cobb about G.J.’s sexual activity, the trial court responded: “Well, [Ms. Cobb]

just got through saying that she took nothing into account involving [G.J.’s] sexual



                                        - 32 -
                                    STATE V. MENDOZA

                                     Opinion of the Court



history. . . . So . . . I don’t even feel the need to do a balancing test . . . . [T]here’s no

relevance to it whatsoever.”

       Rule 412 provides that ordinarily, “sexual behavior of [a] complainant is

irrelevant to any issue in the prosecution” and is thus inadmissible as evidence. See

N.C. Gen. Stat. § 8C-1, Rule 412 (2015); Davis, 237 N.C. App. at 488, 767 S.E.2d at

569-70.   The statute also sets forth four exceptions to the otherwise categorical

exclusion, none of which Defendant argues applied in this case. See N.C. Gen. Stat.

§ 8C-1, Rule 412(b) (2015). Pursuant to Rule 412, before a complaining witness may

be questioned about sexual activity other than the sexual act(s) at issue in the trial,

              the proponent of such evidence shall first apply to the court
              for a determination of the relevance of the sexual behavior
              to which it relates. . . . [T]he court shall conduct an in
              camera hearing . . . to consider the proponent’s offer of proof
              and the argument of counsel, including any counsel for the
              complainant, to determine the extent to which such
              behavior is relevant. In the hearing, the proponent of the
              evidence shall establish the basis of admissibility of such
              evidence. . . . If the court finds that the evidence is
              relevant, it shall enter an order stating that the evidence
              may be admitted and the nature of the questions which will
              be permitted.

N.C. Gen. Stat. § 8C-1, Rule 412(d) (2015).

       Defendant cites State v. Martin, ___ N.C. App. ___, 774 S.E.2d 330 (2015), for

the unremarkable proposition that Rule 412’s exceptions are “not confined to those

listed in the statute.” (Def. br. at 22) In Martin, this Court reversed a trial court’s

determination that “[certain] evidence was per se irrelevant because the evidence did


                                            - 33 -
                                  STATE V. MENDOZA

                                   Opinion of the Court



not fit under any of the four exceptions provided in our Rape Shield Statute[.]” Id. at

___, 774 S.E.2d at 332. We noted that “our Court has [previously] held that there

may be circumstances where evidence which touches on the sexual behavior of the

complainant may be admissible even though it does not fall within one of the

categories in the Rape Shield Statute.” Id. at ___, 774 S.E.2d at 335-36 (citations

omitted); see also State v. Younger, 306 N.C. 692, 698, 295 S.E.2d 453, 456 (1982)

(holding that the four exceptions in the rape shield statute are not “the sole gauge for

determining whether evidence is admissible in rape cases.”). The Martin defendant

sought to introduce evidence for the purpose of showing the victim had a motive to

falsely accuse him of sexual assault. We held that the trial court

             should have looked beyond the four [exceptions in Rule
             412] to determine whether the evidence was, in fact,
             relevant to show [the victim’s] motive to falsely accuse [the
             defendant] and, if so, conducted a balancing test of the
             probative and prejudicial value of the evidence under Rule
             403 or [whether it] was otherwise inadmissible on some
             other basis[.]

Id. at ___, 774 S.E.2d at 336; see also State v. Mbaya, ___ N.C. App. ___, ___ S.E.2d

___ (2016), WL 5030402 at *5-8 (discussing and distinguishing Martin).

      In the present case, the trial court followed the precise approach prescribed in

Martin. Although Defendant sought to introduce evidence about G.J.’s sexual history

for a purpose that did not fit within any of Rule 412’s four exceptions, the trial court

nonetheless conducted a voir dire hearing on the matter, allowing arguments from



                                          - 34 -
                                    STATE V. MENDOZA

                                     Opinion of the Court



both Defendant and the State regarding the purported relevancy of the evidence.

After Ms. Cobb was questioned extensively regarding the extent to which G.J.’s

sexual conduct with other individuals informed Ms. Cobb’s PTSD diagnosis, the trial

court concluded the evidence was not relevant. Having found the evidence irrelevant,

the trial court was not required under Martin to proceed to a balancing test of the

probative and prejudicial value of the evidence. Pursuant to the “great deference”

accorded to a trial court’s determinations of relevancy under Rule 412, and in light of

Ms. Cobb’s repeated statements that G.J.’s sexual history had no bearing whatsoever

on her PTSD diagnosis, we conclude the trial court did not err in excluding the

evidence as irrelevant. Moreover, “we review errors committed by the trial court in

excluding relevant evidence under Rule 412 for prejudice.” Davis, 237 N.C. App. at

489, 767 S.E.2d at 570. Even if G.J.’s sexual conduct with other individuals was

erroneously excluded, Defendant presents no plausible argument that, had the jury

heard this evidence, there is a reasonable possibility it would have reached a different

result.

                                      VI. Conclusion

          For the reasons stated above, we find no error in Defendant’s trial.

          NO ERROR.

          Judges DIETZ and TYSON concur.




                                            - 35 -